IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 806
                                         :
DESIGNATION OF CHAIR AND VICE-           : SUPREME COURT RULES DOCKET
CHAIR OF THE ORPHANS’ COURT              :
PROCEDURAL RULES COMMITTEE               :




                                      ORDER

PER CURIAM
         AND NOW, this 24th day of October, 2019, Kenneth G. Potter, Esquire, is

designated as Chair, and the Honorable Emil A. Giordano, is designated as Vice-Chair,

of the Orphans’ Court Procedural Rules Committee, commencing January 1, 2020.